[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO CLARIFY
The plaintiff has moved that the court clarify its CT Page 41 memorandum of decision with respect to the way in which payments on the note the plaintiff is to give the defendant for his interest in the Westport store are to be made. The court orders that the payments be made on a monthly basis.
To this extent, the memorandum of decision is clarified.
It is so ordered.
MARGARET C. DRISCOLL STATE TRIAL REFEREE